Citation Nr: 0948364	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for a gunshot wound of the left foot with loss of 
proximal portions of the third and fourth metatarsals.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
gunshot wound of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which: granted service connection for a 
residual scar of a gunshot wound to the left foot, assigning 
a 10 percent disability evaluation; denied service connection 
for thoracic lumbar strain; and continued a 20 percent 
disability evaluation for a gunshot wound of the left foot 
with loss of proximal portions of the third and fourth 
metatarsals.  In March 2005, the Veteran submitted a notice 
of disagreement and subsequently perfected his appeal in 
June 2005.

In June 2007, the Veteran presented sworn testimony during a 
video conference hearing in St. Paul, Minnesota, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In August 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for thoracic lumbar strain 
and a rating in excess of 20 percent for a gunshot wound of 
the left foot with loss of proximal portions of the third and 
fourth metatarsals to the Appeals Management Center (AMC) for 
further evidentiary development, including additional notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), attempting to obtain any relevant private treatment 
records, a VA examination for the Veteran's left foot with x-
ray examination, and a VA medical opinion regarding the 
etiology of his low back disability.  The Board is obligated 
by law to ensure that the AMC complies with its directives; 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The AMC provided the Veteran with notice in compliance with 
Dingess/Hartman in September 2007.  The AMC also attempted to 
obtain any outstanding private treatment records.  
Specifically, the AMC sent the Veteran letters in 
September 2007, May 2009, and June 2009, asking him to 
identify any private treatment providers.  The Veteran, 
however, failed to identify any such healthcare providers or 
treatment records.

With regard to the Veteran's low back disability, the AMC 
provided him with a VA examination in August 2009.  Although 
the examiner only addressed one of the Veteran's three 
asserted theories of entitlement to service connection for a 
low back disability, the Board is granting service 
connection.  Thus, any such failure to address additional 
theories of entitlement is harmless error.  Accordingly, with 
regard to the issue of entitlement to service connection for 
a low back disability, to include as secondary to a service-
connected gunshot wound of the left foot, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.

An August 2009 VA examiner opined that the Veteran had a 
right knee disability and a left ankle disability that were 
at least as likely as not related to his service-connected 
left foot disability.  Thus, the evidence raises the issue of 
entitlement to service connection for right knee and left 
ankle disabilities on a secondary basis.  These matters are 
referred to the RO for action deemed appropriate.

However, with regard to the issue of entitlement to a 
disability rating in excess of 20 percent for a gunshot wound 
of the left foot with loss of proximal portions of the third 
and fourth metatarsals, the Board finds that the AMC has not 
complied fully with the remand directives, as discussed more 
fully below.  As such, this matter must be remanded yet 
again.  See Stegall, supra.

The issue of entitlement to a disability rating in excess of 
20 percent for a gunshot wound of the left foot with loss of 
proximal portions of the third and fourth metatarsals is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed chronic  lumbosacral strain is 
etiologically related to his service-connected gunshot wound 
of the left foot.


CONCLUSION OF LAW

Chronic lumbosacral strain is secondary to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for a 
low back disability, to include as secondary to a service-
connected gunshot wound of the left foot, that claim has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from a low back 
disability as a result of his service-connected gunshot wound 
of the left foot.  Specifically, he claims that his left foot 
gunshot wound has altered his gait, thereby causing his 
thoracic lumbar strain.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A review of the medical evidence of record shows that the 
Veteran has a current low back disability.  The Veteran has 
sought treatment for low back pain on multiple occasions.  
Additionally, the August 2009 VA examiner diagnosed the 
Veteran with chronic lumbosacral strain pattern.  Thus, the 
first element of Wallin is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for a gunshot wound of the left 
foot with loss of proximal portions of the third and fourth 
metatarsals.  Thus, the second element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current low back disability and his 
service-connected left foot gunshot wound.

The Veteran was afforded a VA examination in August 2009.  At 
that time, the examiner observed that the Veteran had 
vertebral tenderness to palpation around T11-T12, L2-L3-L4, 
and left sacroiliac region, and that his bilateral lumbar 
paraspinous was very tense and sore.  He also noted that, 
when walking, the Veteran's pelvis was not level and he had 
an antalgic gait, putting more weight on the right lower 
extremity.  The examiner diagnosed the Veteran with chronic 
lumbosacral strain pattern.  He concluded that it was at 
least as likely as not that the Veteran's low back disability 
is the result of "chronic abnormal gait over many years[,] 
secondary to his service-connected left foot condition."  In 
support of his conclusion, the examiner stated that it was 
obvious from watching the Veteran walk that he favored weight 
to the right side, causing a pelvic tilt which has increased 
stress in the lumbar spine and created a chronic stress 
pattern over many years.

The Veteran was previously afforded a VA examination in 
January 2005.  The January 2005 examiner diagnosed the 
Veteran with thoracic lumbar strain and opined that it was 
not related to his service-connected left foot disability, 
but rather to a work-related injury four years prior.  
However, he provided no further rationale for his opinion.  
Moreover, in its August 2007 remand, the Board previously 
found the January 2005 examination to be insufficient.  Thus, 
the Board finds the August 2009 VA examiner's opinion to be 
controlling.

At minimum, the evidence in this case is in equipoise 
regarding the question of whether the Veteran's current low 
back disability is related to his service-connected left foot 
disability.  As such, the benefit-of-the-doubt will be 
conferred in the Veteran's favor and his claim for service 
connection for a low back disability is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to secondary service connection for chronic 
lumbosacral strain is granted.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2005, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

The Veteran claims that his service-connected gunshot wound 
of the left foot, with loss of proximal portions of the third 
and fourth metatarsals, has worsened so as to warrant a 
rating in excess of the currently assigned 20 percent.

In the August 2007 Board remand, the AMC was ordered to 
provide the Veteran with a new VA examination.  The Board 
remand laid out specific requirements for the examination, 
including that: (1) the claims file be made available to the 
examiner; (2) an x-ray of the left foot be obtained and 
reviewed by the examiner prior to offering an opinion; (3) 
the criteria for classifying muscle injuries as moderately 
severe or severe under 38 C.F.R. § 4.56 be provided to the 
examiner and that he or she comment on the presence or 
absence of the objective findings contained therein; and (4) 
the examiner comment on loss of power, weakness, threshold of 
fatigue, pain, impairment of coordination, and uncertainty of 
movement.  Although the AMC provided the Veteran with a new 
VA examination in August 2009, that examination did not 
comply with the specific remand instructions.  While the 
examiner indicated that an x-ray of the left foot was 
pending, there was no x-ray report found in the claims file 
and no indication that the examiner had reviewed such a 
report before offering his opinion on the Veteran's level of 
disability.  Additionally, there is no indication in the 
examination report or claims file that the examiner was 
provided with the criteria for classifying muscle injuries as 
moderately severe or severe under 38 C.F.R. § 4.56.  Further, 
he did not comment on the presence or absence of each of the 
objective findings contained in the 38 C.F.R. § 4.56 
criteria.  As such, this claim must be remanded in order to 
comply with the VA examination instructions laid out in the 
August 2007 Board remand.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.
Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from August 15, 2009 
to the present, should be obtained and 
added to the claims folder.

2.  The Veteran's claims file should be 
returned to the original August 2009 VA 
examiner, if possible, to determine the 
nature of the Veteran's gun shot wound.  
The Veteran may be recalled for 
examination or additional tests, if deemed 
necessary.  The examiner must review and 
comment on the x-rays taken at the time of 
August 2009 examination.  If the 
August 2009 x-ray report cannot be 
located, new x-rays of the left foot 
should be obtained.  Additionally, the 
examiner must be provided with the 
criteria for classifying muscle injuries 
as moderately severe or severe under 
38 C.F.R. § 4.56.  He should comment 
specifically on the presence or absence of 
each of the objective findings contained 
within those criteria.

If the August 2009 VA examiner is 
unavailable, the Veteran should be 
afforded an examination with an 
appropriate examiner.  All indicated 
studies, including x-rays of the left 
foot, should be performed.  The claims 
folder must be provided to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect that 
such a review was conducted.  The examiner 
must review and comment on x-rays taken of 
the left foot.  Additionally, the examiner 
must be provided with the criteria for 
classifying muscle injuries as moderately 
severe or severe under 38 C.F.R. § 4.56.  
He or she should comment specifically on 
the presence or absence of each of the 
objective findings contained within those 
criteria.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to an 
evaluation in excess of 20 percent for a 
gunshot wound of the left foot with loss 
of proximal portions of the third and 
fourth metatarsals should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 

	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


